Citation Nr: 1538224	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative arthritis.

3.  Entitlement to service connection for shingles/herpes.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee disability.

6.  Entitlement to service connection for right foot disability.

7.  Entitlement to service connection for left foot disability.

8.  Entitlement to service connection for plantar fasciitis.

9.  Entitlement to a temporary total rating (TTR) for left foot disability based on treatment necessitating convalescence, pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1979 to November 1986.  He also served in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the RO denied service connection for depression and disabilities of legs, feet, and knees.  Although the RO initially treated that decision as final, the evidence reflects that the Veteran filed what can reasonably be construed as a notice of disagreement (NOD) with the November 2005 decision in November 2006.  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

This appeal to the Board also arose from an August 2007 rating decision in which the RO, inter alia, denied service connection for a broken tooth, degenerative arthritis, plantar fasciitis, and shingles/herpes.  In December 2007, the Veteran filed an NOD.  An SOC was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

In September 2010, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  In November 2010, the Veteran's representative submitted additional evidence to the Board, with a waiver of initial RO consideration of the evidence.  This evidence was accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

In March 2011, the Board dismissed the Veteran's appeal as to his claims for service connection for a broken tooth and for disabilities of the legs.  The Veteran's remaining claims were then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims (as reflected in a January 2013 supplemental SOC (SSOC)) and returned those matters to the Board for further appellate consideration.

In February 2013, the Veteran submitted further evidence in support of his appeal.  In a March 2015 brief, his representative indicated that the Veteran wished to waive initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  

The Board notes that, while the Veteran previously was represented by Vietnam Veterans of America, in May 2009, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative submitted written argument on his behalf and represented him at his hearing.  The Board has recognized the change in representation.

The Board notes that, in addition to the paper claims file, the Veteran also has records stored in paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) files.  The electronic files include additional materials, including a March 2015 brief from the Veteran's representative and additional VA treatment records, which the Board has reviewed.

The Board's decision addressing the claim for service connection for an acquired psychiatric disorder, to include depression and PTSD, is set forth below.  The remaining claims on appeal are addressed in the remand following the order; those matters are again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has a current, acquired psychiatric disability, most recently diagnosed as PTSD.

3.  The Veteran did not engage in combat during service.

4.  The claims file contains credible supporting evidence of an in-service stressor that is related to the Veteran's diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability (most recently diagnosed as PTSD) have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

II.  Analysis

At the outset, the Board notes that none of the Veteran's active duty service treatment records are available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  See also Quirin v. Shinseki, 22 Vet. App. 390 (2009) (indicating that a veteran is entitled to the presumption of soundness under circumstances where his service treatment records are missing and presumed destroyed); Doran v. Brown, 6 Vet. App. 
283 (1994) (to the same effect).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

(The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board prior to August 4, 2014, the amendments are not applicable.)

According to the DSM-IV criteria, a diagnosis of PTSD requires that a veteran have been exposed to a traumatic event, and that he experience a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  In Cohen v. Brown, 10 Vet. App. 128, 140 (1997), the United States Court of Appeals for Veterans Claims held that "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."

With exceptions not here applicable, if VA determines that a veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  Cohen, 10 Vet. App. at 146-47.

The available sources for corroboration of a claimed stressor are not necessarily limited to service records (as previously required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992)); M21-1, Subch. XII, para 50.45(d) (1989).  Moreover, corroboration does not require there be verification of every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, there is no real dispute that the Veteran has a current, acquired psychiatric disability.  The available medical records clearly reflect multiple diagnoses over time, including depression, PTSD, dysthymia, manic depression, and mood disorder.  In December 2012, a VA psychologist concluded, in effect, that the most appropriate diagnosis was PTSD.  Inasmuch as the examiner's conclusion was based on an examination of the Veteran, and review of the claims file-including the prior diagnoses of record-the Board finds the opinion highly probative.

The Board notes that the evidence of record does not reflect that the Veteran is a combat veteran.  According to service personnel records, although the Veteran's military occupational specialty was combat engineer, he did not receive any awards or decorations which would indicate that he was actually involved in combat.

Nevertheless, the Board finds that the record contains credible supporting evidence that a reported in-service stressor occurred.  Specifically, in October 2010 and February 2013 statements, the Veteran's ex-wife corroborated the Veteran's account that he had been attacked by a restaurant worker during service in Germany.  She indicated that she was present and personally witnessed the event.  The Board finds no reason on the current record to question her credibility.

Finally, the evidence establishes a link between current symptoms and the verified in-service stressor.  Based on history provided by the Veteran (pertaining to childhood traumas), the December 2012 VA examiner concluded that PTSD clearly and unmistakably pre-existed the Veteran's active duty service.  The examiner further concluded, however, that the disorder was aggravated beyond normal progression during such service as a result of the restaurant incident in Germany.  As such, the presumption of soundness is not rebutted, and a link between current symptoms and service has been established.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disorder are met.

Based on the December 2012 VA examiner's opinion (to the effect that the Veteran's only psychiatric disorder is PTSD), the Board is granting service connection for all of the Veteran's current psychiatric symptomatology.  As such, this decision represents a full grant of the benefits sought on appeal with respect to psychiatric impairment.


ORDER

Service connection for an acquired psychiatric disorder (most recently diagnosed as PTSD) is granted.


REMAND

Unfortunately, the Board finds that further action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Pursuant to the Board's March 2011 remand, the AOJ, in May 2011, obtained records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA).  Evidence received since May 2011 indicates that there has been further activity with respect to the Veteran's SSA claim, including an award of benefits in October 2011, retroactive for the period from 2009 to 2011, and a further application, or appeal, with respect to his entitlement to such benefits on an ongoing basis, with development of additional evidence.  See, e.g. VA treatment records dated in February, March, and May 2012.

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the possible existence of relevant SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determinations on the Veteran's claim, as well as copies of all medical records underlying those determinations, since the time that such evidence was last received in May 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The AOJ should also obtain other Federal records.  The evidence reflects that the Veteran received a settlement in 2013 as a result of filing a claim under the Federal Tort Claims Act (FTCA), alleging negligent VA treatment of his left foot.  The records associated with that claim may contain information relevant to the present appeal.  Accordingly, the AOJ should attempt to obtain all outstanding records associated with the Veteran's FTCA claim, including any associated medical records.

Inclusive records of the Veteran's evaluation and treatment through the VA Medical Centers (VAMCs) in Philadelphia and Coatesville, Pennsylvania were last associated with Virtual VA on September 19, 2012.  Hence, more recent medical records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since September 19, 2012.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private (non-VA) medical records, including copies of any relevant records from Reading Hospital and Medical Center, where the Veteran was reportedly treated in February 2008, following a motor vehicle accident; the Hospital of the University of Pennsylvania, where he reportedly underwent right knee surgery in September 2012; and the Brandywine Pain Control Center, where he has received treatment for pain.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Philadelphia and Coatesville VAMCs any outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 19, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request from SSA a copy of its determinations on the Veteran's claim for disability benefits, as well as copies of all medical records underlying those determinations, since the time that such evidence was last received in May 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Request all available records related to the Veteran's 2013 settlement award under the Federal Tort Claims Act from the VA Regional Counsel in Philadelphia, Pennsylvania and/or from VA's General Counsel, and associate them with the claims file.

4.  Furnish to the Veteran and his representative a letter requesting that he provide information and, if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, including copies of any relevant records from Reading Hospital and Medical Center, where the Veteran was reportedly treated in February 2008, following a motor vehicle accident; the Hospital of the University of Pennsylvania, where he reportedly underwent right knee surgery in September 2012; and the Brandywine Pain Control Center, where he has received treatment for pain.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

5.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from Reading Hospital and Medical Center, the Hospital of the University of Pennsylvania, and the Brandywine Pain Control Center-following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


